Citation Nr: 0926894	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease (DDD) and degenerative 
arthritis of the lumbosacral spine with associated 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active air service from June 1988 to April 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction over the claim has 
subsequently been transferred to the RO in Baltimore, 
Maryland.

The Board notes that VA received correspondence from the 
Veteran in February 2009, in which he claimed that he is no 
longer able to work as a result of his service-connected 
disability.  This is a claim for a total disability rating 
based on unemployability.  This claim is referred back to the 
RO for appropriate action.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim for entitlement to a 
disability rating in excess of 20 percent for DDD and 
degenerative arthritis of the lumbosacral spine with 
associated radiculopathy is decided.

The Veteran was afforded a VA examination in August 2005.  
The examiner at this examination stated that it was more 
likely than not that the Veteran's radiculopathy was a result 
of his service-connected back disability.  However, this 
examination report did not fully address the severity of the 
Veteran's radiculopathy.  

VA has received several statements in support of the 
Veteran's claim since the VA examination in August 2005.  
These statements described the difficulties the Veteran has 
experienced in his daily life as a result of his service-
connected back disability and the numbness it has caused in 
his legs.

Under the general rating criteria for diseases and injuries 
of the spine, note 2 provides that when assigning disability 
ratings for disabilities of the spine, VA is to assign 
separate evaluations for any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243. 

As the symptoms described in the statements received in 
support of the Veteran's claim tend to indicate that the 
Veteran's condition has severely deteriorated since his last 
VA examination in August 2005, the Board finds that the 
Veteran should be afforded a new orthopedic and neurological 
examination to determine the current severity of his low back 
disability with associated radiculopathy and to determine 
whether the Veteran has a separately ratable neurological 
disability.

Finally, the Board notes that further development is in order 
to comply with the notice requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with 
notice in compliance with 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b), 
to include notice that is in compliance 
with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA or private treatment 
records that are not already of record.  
If it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

3.	Then, the Veteran should be afforded an 
orthopedic/neurological VA examination 
by an examiner(s) with appropriate 
expertise to determine the current 
severity of the Veteran's service-
connected low back disability and 
associated radiculopathy.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.


The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disabilities, to 
include reflex changes, characteristic 
pain, loss of sensation, motor strength 
and muscle spasm.  Any functional 
impairment of the extremities due to the 
Veteran's service-connected disabilities 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

		The examiner should also provide an 
opinion 		concerning the impact of the 
Veteran's service-		connected disabilities 
on his ability to work.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for a 
disability rating in excess of 20 
percent for DDD and degenerative 
arthritis of the lumbosacral spine with 
associated radiculopathy based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental SOC and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




